                                                                          Case 1:20-cv-00306-MMS Document 1-1 Filed 03/18/20 Page 1 of 1



                                                                                       Upstream Short Form Complaint Information

                                                                                                                                                       4. Pl.'s                        6. Personal
                                                                                                  2.a. Property's              3. Propery             Property      5. Location of  Property @ Other 7. Counts
 No.          1. Name of Plaintiff                     2. Location of Real Property               Parcel No(s).                Description            Interest    Personal Property     Location      Adopted
   1 Richard Burr                            18000 Groschke Rd, #G-3, Houston, TX 77084           0421320010055 TR 3 STRIP G                            Own       Same as No. 2     N/A              I-IV
                                                                                                                  LAKESIDE AIRPORT SEC 2 U/R
    2 Aleph Investments, L.P.                18000 Groschke Rd., #E-8, Houston, TX 77084          0421320010043 TR 8 STRIP E                             Own      Same as No. 2    N/A               I-IV
                                                                                                                  LAKESIDE AIRPORT SEC 1 U/R
    3 Baher International, LLC               18000 Groschke Rd., #B-6, Houston, TX 77084          0421320010011 TR 6 STRIP B                             Own      Same as No. 2    N/A               I-IV
                                                                                                                  LAKESIDE AIRPORT SEC 1 U/R
    4 The Oporta Trust                       18000 Groschke Rd., #D-2, Houston, TX 77084          0421320010023 TR 2 STRIP D                             Own      Same as No. 2    N/A               I-IV
                                                                                                                  LAKESIDE AIRPORT SEC 1 U/R
                                                                                                                  ABST 271 G K FAGUNDAS
    5 Fast Freddy Mobile Detail LLC          18000 Groschke Rd., #TC-B, Houston, TX 77084         0421320000030 TR 2 (TRACT C)                        Lease/Rent Same as No. 2     N/A               I-IV
    6 Nelson R. Wiggins                      18000 Groschke Rd., #F-11, Houston, TX 77084         0421320010074 TR 11 STRIP F                            Own     Same as No. 2     N/A               I-IV
                                                                                                                  LAKESIDE AIRPORT SEC 2 U/R
    7 Advanced Intelligent Computing, Inc.   18000 Groschke Rd., #B-3, Houston, TX 77084          0421320010008 TR 3 STRIP B                             Own      Same as No. 2    N/A               I-IV
      d/b/a A.I.C. Inc.                                                                                           LAKESIDE AIRPORT SEC 1 U/R
    8 Fortiter E1 LLC                        0 Groschke Rd., #E-1, Houston, TX 77084              0421320010036 TR 1 STRIP E                             Own      Same as No. 2    N/A               I-IV
                                                                                                                  LAKESIDE AIRPORT SEC 1 U/R
    9 Airdrome Holdings Inc.                 0 Groschke Rd., #E-4, Houston, TX 77084              0421320010039 TR 4 STRIP E                            Own       Same as No. 2    N/A               I-IV
                                                                                                                  LAKESIDE AIRPORT SEC 1 U/R

                                             18000 Groschke Rd, #B-1, Houston, TX 77084            0421320010006 TR 1 STRIP B                           Own
                                                                                                                 LAKESIDE AIRPORT SEC 1 U/R
  10 Eleven Delta Corp.                      0 Taxi Strip D, D-9, Houston, TX 77084                0421320010030 TR 9 STRIP D                            Own      Same as No. 2    N/A               I-IV
                                                                                                                 LAKESIDE AIRPORT SEC 1 U/R
  11 West Houston Airport Corp.              0 Groschke Rd., Houston, TX 77084                     1366560010013 LT 13 BLK 1                            Own       Same as No. 2    N/A               I-IV
                                                                                                                 AEROVILLAS HANGAR HOME SEC 1

                                             0 Groschke Rd., Houston, TX 77084                     1366560010014 RES A BLK 1                            Own
                                                                                                                 AEROVILLAS HANGAR HOME SEC 1
  12 Flight Enterprise, Inc.                 0 Taxi Strip C, C-8, Houston, TX 77084                0421320010020 TR 8 STRIP C                            Own      Same as No. 2    N/A               I-IV
                                                                                                                 LAKESIDE AIRPORT SEC 1 U/R




03/18/2020                                                                                  Armistead Easterby -- Attorney in Charge for Plaintiffs                                                              1
